EXAMINER’S COMMENT 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview
	The amendments received on Feb. 24, 2021, overcome the rejections of record, therefore, the Examiner called the Applicant to get permission to make two last changes (amend the title and cancel claim 30 – see interview summary, attached).  

REJOINDER
The amendments received on Feb. 24, 2021, have been entered.  The amendments to the claims which now require the chloroplast targeting peptide (CTP) of SEQ ID NO: 8 or a CTP encoded by a nucleic acid having at least 98% identity to SEQ ID NO: 9.  The Applicant has persuasively argued that Corteggiani does not specifically point to or suggest amino acid residues 1-52 of their protein (see page 14 of the response received on Feb. 24, 2021), and 98% identity to SEQ ID NO: 9 only allows for 3 mis-matches, therefore, the instant claims are non-obvious over the amended claims.  For this reason, unity of invention has been restored for all claims that require the shared technical feature of SEQ ID NO: 8 or a nucleic acid with at least 98% identity to SEQ ID NO: 9 and encoding a CTP.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Kyle Bruner on June 10, 2021.

The application has been amended as follows: 

Please replace the title with the following title: CHLOROPLAST TARGETING PEPTIDE SEQUENCE DERIVED FROM NANNOCHLOROPSIS PHOSPHORIBULOKINASE AND METHODS FOR USE

IN THE CLAIMS:
Claim 30. 	Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the full amino acid sequence for Nannochloropsis gaditana phosphoribulokinase was known in the prior art, the Applicant has correctly pointed out that there was no teaching or suggestion to point to amino acids 1-52 as the functional CTP for the protein.  Therefore, the instantly claimed CTP sequence is non-obvious over the prior art of record.
 


Summary
	Claims 16, 17, 20-29, 31, and 32 are allowed and are renumbered as claims 1-14, respectively.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662